



Exhibit 10.1
2016 Consent and Acknowledgment


August 1, 2016


Timothy A. Knox




Dear Tim:


As you have previously discussed with Joseph Elkhoury, beginning September 17,
2016, you have agreed to work at the TETRA Technologies, Inc. corporate
headquarters building in The Woodlands, Texas for three consecutive weeks each
month during the twelve-month period beginning September 17, 2016 through and
including September 16, 2017.


During this 12-month period and conditioned upon your continued employment with
CSI Compressco, CSI Compressco will provide you with a temporary housing
allowance ("Housing Allowance") equal to $1,625 on a bi-weekly, pre-tax basis.
The Housing Allowance may also be used to pay for airfare between Midland and
Houston. If at any time during this 12-month period you relocate your primary
residence from Midland, Texas to the Houston, Texas area, the Housing Allowance
will terminate commencing with the calendar month immediately following the
month in which you relocate to the Houston, Texas area. CSI Compressco will not
reimburse you for any other temporary housing expenses in connection with this
arrangement, including car rental fees, meals or parking during the period you
are working at The Woodlands, Texas building. CSI Compressco reserves the right
to request permanent relocation of your primary work location consistent with
Section 1.4 of your Employment Agreement dated August 4, 2014.


Please sign below to acknowledge that your agreement to work at the Woodlands,
Texas location is being made with your full knowledge and consent, and such
transfer/relocation does not constitute "Good Reason" for any reason under the
above-referenced Employment Agreement, including under Section 4.4 thereof.


Sincerely,


Date:
August 1, 2016
/s/Bass Wallace
 
 
Bass Wallace
 
 
General Counsel

    
AGREED TO AND ACCEPTED:
Date:
August 1, 2016
/s/Timothy A. Knox
 
 
Timothy A. Knox
 
 
President of CSI Compressco GP Inc.,
 
 
General Partner of CSI Compressco LP
 
 
(Principal Executive Officer)



CSI Compressco LP
P.O. Box 60760, Midland, TX 79711. l-432-563-1170    www.csicompressco.com






